
	
		II
		112th CONGRESS
		1st Session
		S. 80
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mrs. Hutchison (for
			 herself, Mr. Begich,
			 Mr. Barrasso, Mr. Cornyn, Mr.
			 Alexander, Mr. Enzi, and
			 Mr. Thune) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide a permanent deduction for State and local
		  general sales taxes.
	
	
		1.Permanent extension of
			 deduction for State and local general sales taxes
			(a)In
			 generalSubparagraph (I) of section 164(b)(5) of the Internal
			 Revenue Code of 1986, as amended by section 722 of the Tax Relief, Unemployment
			 Insurance Reauthorization, and Job Creation Act of 2010, is amended by striking
			 , and before January 1, 2012.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			
